Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 10/14/2021. Claim(s) 1-9, 11-16 is/are pending.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and is not as concise as the disclosure permits. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference character “6” is used to reference both the “sensor unit” and the “camera” while the spec explains the sensor unit and the camera are not the same component (para. 0033). The examiner suggests amending “camera 6” in the specification to “camera” to overcome this objection. 
there is a typo in the third line of para. 0016 (“engables”). 
“various exemplary arrangements will be described in the following” in the third line of para. 0013, “an auxiliary-condition algorithm described in the following.” in the last line of para. 0018, and “in more detail in the following” in lines 2-3 of para. 0029 are grammatically confusing. In the following what?
Appropriate correction is required.
Claim Objections
Claim(s) 11-12, 16 is/are objected to because of the following informalities:  
Claim 11 recites the limitations "executing an MPC algorithm", “ascertaining an auxiliary condition for the MPC algorithm”, and “executing the MPC algorithm”. While the scope of the claim is reasonably ascertainable since “MPC” is a well-known term of art, the claim is objected to because the preamble refers to “model-based predictive control” but does not associate the “model-based predictive control” with the later mentioned “MPC”. 
Claim 12 recites the limitation "execute an MPC algorithm", “ascertain an auxiliary condition for the MPC algorithm”, and “execute the MPC algorithm”. While the scope of the claim is reasonably ascertainable since “MPC” is a well-known term of art, the claim is objected to because the preamble refers to “model-based predictive control”, but does not associate the “model-based predictive control” with the later mentioned “MPC”. 
Claim 12 recites the limitation “a computer-program….when executed in a processor unit, instructing the processor unit to…” which is grammatically confusing. While the scope of the claim is reasonably ascertainable, the examiner suggests amending “instructing” to “instructs”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 1-9, 11-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11, and 12, the limitations, “the vehicle follows the predetermined trajectory with a predetermined safety” in each claim are unclear and thus, indefinite. Specifically, it is unclear the meaning of “a predetermined safety.” A predetermined safety what? Further, how is the safety predetermined? Applicant’s specification does not define the term or how it’s predetermined (para. 0016, 0022, 0026, 0043). For the purposes of examination, the examiner is interpreting the scope of the limitations to be that the vehicle follows the predetermined trajectory in a safe manner. 
Regarding claim 3, it’s unclear whether the “quality of the tire/roadway contact” in/of claim 3 is the “quality of the tire/roadway contact” in/of claim 2, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “quality of the tire/roadway contact” of claim 3 to be “the quality of the tire/roadway contact”, instead.  
Regarding claim 7, it’s unclear whether the “an input variable of a vehicle” in/of claim 7 is the “input variable” and the “vehicle” in/of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “an input variable of a vehicle” of claim 7 to be “the input variable of the vehicle”, instead.  
Further regarding claim 7, it’s unclear whether the “a processor unit” in/of claim 7 is the “process unit” in/of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a processor unit” of claim 7 to be “the processor unit”, instead.  
Regarding claim 8, it’s unclear whether the “an ambient state of the vehicle” in/of claim 8 is the “ambient state of the vehicle” in/of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “an ambient state of the vehicle” of claim 8 to be “the ambient state of the vehicle”, instead.  
Claim 9 recites the limitation "registering the quality of the tire/roadway contact" in line 2.  There is insufficient antecedent basis for “the quality of the tire/roadway contact” in the claim, and thus, the claim is indefinite. See MPEP 2173.05(e). For the purposes of examination, the examiner is interpreting the limitation to be “registering a quality of the tire/roadway contact”, instead. 
Further regarding claim 9, it’s unclear whether the “friction-coefficient data record” in/of the last line of the claim is the “a friction-coefficient data record” in/of line 3 of the claim, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “friction-coefficient data record” in the last line of the claim to be “the friction-coefficient data record”, instead.  
Further regarding claim 12, the limitation, “execute an auxiliary-condition algorithm for calculating an auxiliary” is unclear and thus, indefinite. An auxiliary what? For the purposes of examination, the examiner is interpreting “….for calculating an auxiliary” to be “….for calculating an auxiliary condition”, instead. 
Regarding claim 14, it’s unclear whether the “a state of the vehicle” in/of claim 14 is the “state of the vehicle” in/of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a state of the vehicle” of claim 14 to be “the state of the vehicle”, instead.  
Regarding claim 15, it’s unclear whether the “a running state of the vehicle” in/of claim 15 is the “running state of the vehicle” in/of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a running state of the vehicle” of claim 15 to be “the running state of the vehicle”, instead.  
Claims 2, 4-6, 13, 16 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer-program….when executed in a processor unit, instructing the processor unit to…” which under a broadest reasonable interpretation can be interpreted as software (software per se). The court has found that software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment, does not fall within any statutory category. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. (see MPEP 2106.03)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bobier-Tiu et al. (US 2020/0216085 A1), hereafter referred to as Bobier-Tiu.
Regarding claim 1, Bobier-Tiu teaches a processor unit for ascertaining an input variable of a vehicle actuator by model-based predictive control ("MPC"), the processor unit including an interface (“Electronic control unit 50 may include, for example, a microcomputer that includes a one or more processing units (e.g., microprocessors), memory storage (e.g., RAM, ROM, etc.), and I/O devices. The processing units of electronic control unit 50, execute instructions stored in memory to control one or more electrical systems or subsystems in the vehicle”, para. 0065, Fig. 1-3, see also para. 0052, 0095, 0105 and Fig. 6, Fig. 10), the processor unit having been set up to: 
- access, by the interface, trajectory information and a state data record that represents an ambient state of the vehicle and/or a state of the vehicle and/or a running state of the vehicle (“Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle”, para. 0071, “Trajectory threshold determination component 122 may be configured to determine predicted threshold values of a trajectory metric”, para. 0085, Fig. 2, see also para. 0072-0073), 
- execute an auxiliary-condition algorithm for calculating an auxiliary condition (“the controller algorithm may be implemented to use MPC with envelope constraints in mind”, para. 0126, see also para. 0118, 0125 and Fig. 5),
- execute an MPC algorithm for model-based predictive control (“model predictive control (MPC) can be used to predict future dynamic problems forward in time over a time horizon and a solution can be implemented and calculated to avoid the predicted problem”, para. 0118, Fig. 5), 
- ascertain an auxiliary condition for the MPC algorithm by executing the auxiliary-condition algorithm as a function of the trajectory information and as a function of the state data record (“The envelope constraints in some embodiments may be built into the control algorithm (for example, don't exceed yaw rate or steering angle)”, para. 0126, see also “a longer-term objective of keeping the vehicle within a safe path on the road”, para. 0118), and 
- ascertain an input variable for an actuator of the vehicle by executing the MPC algorithm as a function of the auxiliary condition, so that in a future predicted trajectory the vehicle follows the predetermined trajectory with a predetermined safety (“At operation 512, the system generates an optimal solution for vehicle control to maintain operation within the determined envelope….where the vehicle is too close to or beyond one or more performance envelopes, for each timestep in real time, the controller solves an optimization over the time horizon to find a desired input sequence”, para. 0127, “the sequence may be generated to match a driver's commands unless an envelope violation will occur at some point on the horizon. At each real timestep, the first desired command set of the time horizon is applied to the actuators, and then the process is repeated”, para. 0129, see also para. 0128 and Fig. 5).

Regarding claim 2, Bobier-Tiu further teaches wherein the state data record comprises a friction-coefficient data record that represents a quality of a tire/roadway contact (“operational parameters of vehicle 100 may include yaw rate, sideslip velocities, slip angles, percent slip, frictional forces, degree of steer, heading, trajectory, front slip angle corresponding to full tire saturation, rear slip angle corresponding to full tire saturation, maximum stable steering angle given speed/friction, gravitational constant, coefficient of friction between vehicle 100 tires and roadway”, para. 0071).

Regarding claim 3, Bobier-Tiu further teaches the processor unit having been set up to receive the friction-coefficient data record from a sensor unit, in which connection to the sensor unit registers quality of the tire/roadway contact (“Sensors 108 may be configured to generate output signals….at least one of sensors 108 may be a vehicle system sensor included in an engine control module (ECM) system or an electronic control module (ECM) system of vehicle 100”, see para. 0071 and Fig. 2).

Regarding claim 5, Bobier-Tiu further teaches wherein the processor unit having is set up to cause the actuator to be acted upon by the ascertained input variable (“communication circuit 201 can be used to send signals to one or more of the vehicle input actuators 276 to control things such as, for example, maximum steering angle, throttle response, vehicle braking, torque vectoring”, para. 0105, see also para. 0127-0129).

Regarding claim 6, Bobier-Tiu further teaches wherein the processor unit is set up to ascertain the auxiliary condition as a function of an entirety of the predetermined trajectory by executing the auxiliary-condition algorithm (“develop a vehicle control solution to operate the vehicle within the determined envelope in the defined time horizon”, para. 0015, “At operation 508, control system evaluates the received information in view of one or more vehicle performance envelopes”, para. 0125, Fig. 5).

Regarding claim 7, Bobier-Tiu further teaches a system for ascertaining an input variable of a vehicle actuator by means of model-based predictive control, the system including a processor unit (see Fig. 1).

Regarding claim 8, Bobier-Tiu further teaches the system further including a sensor unit, the sensor unit having being set up to register an ambient state of the vehicle to generate, on the basis thereof, the state data record, and to transmit said data record to the processor unit (“vehicle 100 may include sensors 108”, para. 0070, Fig. 2, “Sensors 108 may be configured to generate output signals conveying contextual information. The contextual information may characterize a contextual environment surrounding the vehicle”, para. 0073).

Regarding claim 9, Bobier-Tiu further teaches the sensor unit registering the quality of the tire/roadway contact by a sensor to generate, on the basis thereof, a friction-coefficient data record, and to transmit friction-coefficient data record to the processor unit (“Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle….The operational parameters of vehicle 100 may include….coefficient of friction between vehicle 100 tires”, para. 0071, “the system may use many different inputs to measure a current state of the vehicle. For example, the system may consider….environmental conditions/context (road friction….)”, para. 0010).

Regarding claim 14, Bobier-Tiu further teaches the system further including a sensor unit, the sensor unit being set up to register a state of the vehicle to generate, on the basis thereof, the state data record, and to transmit said data record to the processor unit (“vehicle 100 may include sensors 108”, para. 0070, Fig. 2, “As used herein, the term “sensor” may include one or more sensors configured to generate output conveying information related to position, location, distance, motion, movement, acceleration, and/or other motion-based parameters”, para. 0072, see also para. 0074).

Regarding claim 15, Bobier-Tiu further teaches the system further including a sensor unit, the sensor unit being set up to register a running state of the vehicle to generate, on the basis thereof, the state data record, and to transmit said data record to the processor unit (“vehicle 100 may include sensors 108”, para. 0070, Fig. 2, “Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle. The operational parameters of vehicle 100 may include yaw rate, sideslip velocities, slip angles, percent slip, frictional forces, degree of steer, heading, trajectory, front slip angle corresponding to full tire saturation, rear slip angle corresponding to full tire saturation, maximum stable steering angle given speed/friction, gravitational constant, coefficient of friction between vehicle 100 tires and roadway, distance from center of gravity of vehicle 100 to front axle, distance from center of gravity of vehicle 100 to rear axle, total mass of vehicle 100, total longitudinal force, rear longitudinal force, front longitudinal force, total lateral force, rear lateral force, front lateral force, longitudinal speed, lateral speed, longitudinal acceleration, brake engagement, steering wheel position, time derivatives of steering wheel position, throttle, time derivatives of throttle, gear, exhaust, revolutions per minutes, mileage, emissions, and/or other operational parameters of vehicle 100”, para. 0071).

Regarding claim 11, Bobier-Tiu teaches a method for ascertaining an input variable of a vehicle actuator using model-based predictive control (“Electronic control unit 50 may include, for example, a microcomputer that includes a one or more processing units (e.g., microprocessors), memory storage (e.g., RAM, ROM, etc.), and I/O devices. The processing units of electronic control unit 50, execute instructions stored in memory to control one or more electrical systems or subsystems in the vehicle”, para. 0065, Fig. 1-3, see also para. 0052, 0105 and Fig. 6), the method comprising the following steps: 
- accessing trajectory information and a state data record by an interface of a processor unit, the state data record representing one of an ambient state of the vehicle and/or a state of the vehicle and/or a running state of the vehicle (“Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle”, para. 0071, see also para. 0072-0073, “Trajectory threshold determination component 122 may be configured to determine predicted threshold values of a trajectory metric”, para. 0085, Fig. 2, see also para. 0095 and Fig. 10), 
- executing an auxiliary-condition algorithm for calculating an auxiliary condition by the processor unit (“the controller algorithm may be implemented to use MPC with envelope constraints in mind”, para. 0126, see also para. 0118, 0125 and Fig. 5),
- executing an MPC algorithm for model-based predictive control by the processor unit (“model predictive control (MPC) can be used to predict future dynamic problems forward in time over a time horizon and a solution can be implemented and calculated to avoid the predicted problem”, para. 0118, Fig. 5), 
- ascertaining an auxiliary condition for the MPC algorithm by executing the auxiliary-condition algorithm as a function of the trajectory information and as a function of the state data record (“The envelope constraints in some embodiments may be built into the control algorithm (for example, don't exceed yaw rate or steering angle)”, para. 0126, see also “a longer-term objective of keeping the vehicle within a safe path on the road”, para. 0118), and 
- ascertaining an input variable for an actuator of the vehicle by executing the MPC algorithm as a function of the auxiliary condition, so that in a future predicted trajectory the vehicle follows the predetermined trajectory with a predetermined safety (“At operation 512, the system generates an optimal solution for vehicle control to maintain operation within the determined envelope….where the vehicle is too close to or beyond one or more performance envelopes, for each timestep in real time, the controller solves an optimization over the time horizon to find a desired input sequence”, para. 0127, “the sequence may be generated to match a driver's commands unless an envelope violation will occur at some point on the horizon. At each real timestep, the first desired command set of the time horizon is applied to the actuators, and then the process is repeated”, para. 0129, see also para. 0128 and Fig. 5).

Regarding claim 16, Bobier-Tiu further teaches wherein the processor instructs the actuator to perform an adjustment corresponding to the input variable (“communication circuit 201 can be used to send signals to one or more of the vehicle input actuators 276 to control things such as, for example, maximum steering angle, throttle response, vehicle braking, torque vectoring”, para. 0105, “At each real timestep, the first desired command set of the time horizon is applied to the actuators”, para. 0129, see also para. 0127-0129).

Regarding claim 12, Bobier-Tiu teaches a computer-program for ascertaining an input variable of a vehicle actuator using model-based predictive control, the computer-product (“Electronic control unit 50 may include, for example, a microcomputer that includes a one or more processing units (e.g., microprocessors), memory storage (e.g., RAM, ROM, etc.), and I/O devices. The processing units of electronic control unit 50, execute instructions stored in memory to control one or more electrical systems or subsystems in the vehicle”, para. 0065, Fig. 1-3, see also para. 0052, 0105 and Fig. 6), when executed in a processor unit, instructing the processor unit to: 
- access, via an interface, trajectory information and a state data record that represents an ambient state of the vehicle and/or a state of the vehicle and/or a running state of the vehicle (“Sensors 108 may be configured to generate output signals conveying operational information regarding the vehicle. The operational information may include values of operational parameters of the vehicle”, para. 0071, see also para. 0072-0073, “Trajectory threshold determination component 122 may be configured to determine predicted threshold values of a trajectory metric”, para. 0085, Fig. 2, see also para. 0095 and Fig. 10), 
- execute an auxiliary-condition algorithm for calculating an auxiliary condition (“the controller algorithm may be implemented to use MPC with envelope constraints in mind”, para. 0126, see also para. 0118, 0125 and Fig. 5),
- execute an MPC algorithm for model-based predictive control (“model predictive control (MPC) can be used to predict future dynamic problems forward in time over a time horizon and a solution can be implemented and calculated to avoid the predicted problem”, para. 0118, Fig. 5), 
- ascertain an auxiliary condition for the MPC algorithm by executing the auxiliary-condition algorithm as a function of the trajectory information and as a function of the state data record (“The envelope constraints in some embodiments may be built into the control algorithm (for example, don't exceed yaw rate or steering angle)”, para. 0126, see also “a longer-term objective of keeping the vehicle within a safe path on the road”, para. 0118), and 
- ascertain an input variable for an actuator of the vehicle by executing the MPC algorithm as a function of the auxiliary condition, so that in a future predicted trajectory the vehicle follows the predetermined trajectory with a predetermined safety (“At operation 512, the system generates an optimal solution for vehicle control to maintain operation within the determined envelope….where the vehicle is too close to or beyond one or more performance envelopes, for each timestep in real time, the controller solves an optimization over the time horizon to find a desired input sequence”, para. 0127, “the sequence may be generated to match a driver's commands unless an envelope violation will occur at some point on the horizon. At each real timestep, the first desired command set of the time horizon is applied to the actuators, and then the process is repeated”, para. 0129, see also para. 0128 and Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobier-Tiu et al. (US 2020/0216085 A1) in view of Berntorp (US 2020/0290577 A1).
Regarding claim 4, Bobier-Tiu further does not explicitly teach the processor unit having been set up to ascertain the friction-coefficient data record statistically.
Instead, Bobier-Tiu teaches the friction-coefficient data record is ascertained by vehicle sensors of the ECM (para. 0071). 
However, Berntorp teaches a system and a method for determining a friction curve of a tire, comprising:
a processor unit having been set up to ascertain a friction-coefficient data record statistically (“FIG. 4A shows a general structure of a system 499 for calibrating a function of a tire friction of a vehicle traveling on a road according to one embodiment. The tire friction is a nonlinear function describing a friction between a surface of the road and a tire of the vehicle as a function of slippage of a wheel of the vehicle. The tire function calibrator 499 includes at least one processor 470 for executing modules of the tire function calibrator 499”, para. 0117, “the method updates the PDF of the tire friction function rather than the friction function itself. In effect, such a probabilistic update allows considering stochastic uncertainties of the tire friction determination from measurements collected from common use sensors”, para. 0069).
Both Bobier-Tiu and Berntorp teach processor units set up to ascertain friction-coefficient data records (see para. 0071 of Bobier-Tiu and para. 0117 of Berntorp). Berntorp further teaches the friction-coefficient data record is ascertained statistically (para. 0069). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the “ECU 50” (Fig. 1) of Bobier-Tiu with the teachings of Berntorp such that the “coefficient of friction between vehicle 100 tires and roadway” (para. 0071) of Bobier-Tiu is further ascertained “considering stochastic uncertainties of the tire friction determination from measurements collected from common use sensors” (para. 0069) as taught by Berntorp. The motivation for doing so would be to “allow[] estimating the tire friction function without using a specific tire model. This, in turn, allows fitting the parameters of a specific tire model to the updated PDF of the tire friction function, which allows to adapt the tire friction estimation performed by various embodiments to different method of motion control of the vehicle”, as taught by Berntorp (para. 0069). 

Regarding claim 13, Berntorp further teaches the processor unit having been set up to ascertain the friction-coefficient data record stochastically (“a probabilistic update allows considering stochastic uncertainties of the tire friction determination from measurements collected from common use sensors”, para. 0069, “FIG. 1I shows a flowchart of a method for iteratively updating 130e a PDF of the tire friction function until a termination condition is met according to one embodiment. The embodiment is based on recognition that the unknown tire friction function can be regarded as a stochastic process acting on a model of a motion of the vehicle”, para. 0077).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the “ECU 50” (Fig. 1) of Bobier-Tiu with the teachings of Berntorp such that the “coefficient of friction between vehicle 100 tires and roadway” (para. 0071) of Bobier-Tiu is further ascertained using the “stochastic process” (para. 0077) as taught by Berntorp. The motivation for doing so would be to “allow[] estimating the tire friction function without using a specific tire model. This, in turn, allows fitting the parameters of a specific tire model to the updated PDF of the tire friction function, which allows to adapt the tire friction estimation performed by various embodiments to different method of motion control of the vehicle”, as taught by Berntorp (para. 0069). 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666